  Case 19-90927      Doc 4    Filed 09/27/19 Entered 09/27/19 13:17:17       Desc Main
                                Document     Page 1 of 12


                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF ILLINOIS



 In re:                                         Chapter 11

 EP Technology Corporation USA,                 Bankruptcy No. 19-90927

                      Debtor.                   Honorable Mary P. Gorman




                      DEBTOR’S EMERGENCY MOTION FOR
                  AUTHORIZATION TO USE CASH COLLATERAL ON
                              AN INTERIM BASIS
     The above captioned debtor and debtor in possession (the “Debtor”)
respectfully states the following in support of this emergency motion to use cash
collateral on an interim basis:


                                  1. RELIEF REQUESTED

     1.     The Debtor seeks entry of an order, substantially in the form attached
hereto as Exhibit A (the “Order”), authorizing the Debtor to use prepetition
collateral, including cash collateral, of the Debtor’s secured lender on an interim
basis over the next 3 weeks in accordance with the Budget appended to Exhibit A
(the “Budget”).


                             2. JURISDICTION AND VENUE

     2.     The United States Bankruptcy Court for the Central District of Illinois
(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
1334 and rule 4.1 of the Local Rules for the Central District of Illinois.

     3.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




     {00152297}
   Case 19-90927      Doc 4   Filed 09/27/19 Entered 09/27/19 13:17:17      Desc Main
                                Document     Page 2 of 12



       4.    The bases for relief requested herein are sections 105 and 363 of title 11
of the United States Code (the “Bankruptcy Code”) and rules 2002, 4001, 6003,
6004, and 9014 of the Federal Rules of Bankruptcy Procedure.


                                   3. BACKGROUND

       5.    The Debtor is a wholesale distributor and on-line retailer of surveillance
video products, such as pan-tilt-zoom security surveillance cameras, camera
monitoring systems, and do-it-yourself surveillance products. The Debtor operates
from an office, retail and warehouse facility located in Champaign, Illinois. The
Debtor’s customers are located throughout the United States.

       6.    On September 23, 2019 (the “Petition Date”), the Debtor filed a
voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtor
continues to operate its business and manage its property as a debtor in possession
pursuant to sections 1107 and 1108 of the Bankruptcy Code. The Office of the
United States Trustee for Region 10 has not appointed an official committee of
unsecured creditors.

       7.    As discussed in more detail below, the Debtor filed for bankruptcy mainly
because of cash flow impairment issues caused by approximately $15 million worth
of goods needing software upgrades in order to be saleable. Such goods were in the
possession of three primary customers – Amazon, Walmart and ASI – and were
reflected on the books and records as an aggregate receivable of approximately $15
million. The Debtor learned over the last 30 days or so that Amazon, Walmart and
ASI could not sell the subject products because of a problem with the software that
had been downloaded into the products, and that these customers were going to
return the product, and, as a result, not pay the approximately $15 million owed in
respect to such product.

       8.    The Debtor anticipates that on a rolling basis over the next 4 to 9
months, the subject product will be returned to its warehouse in Champaign and


{00152297}                                —2—
   Case 19-90927      Doc 4   Filed 09/27/19 Entered 09/27/19 13:17:17      Desc Main
                                Document     Page 3 of 12



will be upgraded to include the new software and then resold to generate new
receivables. In the past, the product likely would have been returned to China for
upgrading, but as a result of recently imposed tariffs that would be applied if the
product were shipped to China for upgrading and then returned to the United
States, the Debtor believes the most economical option is to upgrade the subject
product in its Champaign facility.

       9.    Once the software upgrade has been accomplished, the Debtor believes
the subject product will become inventory that is saleable to Amazon and Walmart
(or others) and will be transformed into receivables and then cash.

3.1. Concise Statement Regarding the Debtor’s ABL Credit Facility.

       10.   As of the Petition Date, the Debtor’s capital structure consisted of
obligations under an outstanding credit facility in the amount of approximately
$24,469,569.00. Pursuant to that certain Loan and Security Agreement dated
August 17, 2012 (as amended, restated, supplemented, or otherwise modified from
time to time prior to the Petition Date, the “ABL Credit Facility”) by and between
the Debtor and UPS Capital Corporation (“UPS”). The ABL Credit Facility is
collateralized by the Debtor’s accounts receivable, inventory, and inventory-in-
transit.

       11.   The Debtor currently has approximately $123,000 in cash and cash
equivalents. The Debtor believes that UPS is the only claimant who has a claim
secured by cash collateral.

       12.   If approved, the Debtor will use the collateral to fund the Debtor’s
business operations and chapter 11 administrative expenses. Access to the Debtor’s
cash collateral will provide an important signal to the Debtor’s vendors and
employees, among others, that the Debtor’s operations will continue in the ordinary
course on a postpetition basis.



{00152297}                                 —3—
   Case 19-90927      Doc 4    Filed 09/27/19 Entered 09/27/19 13:17:17      Desc Main
                                 Document     Page 4 of 12



       13.   In connection with its liquidity situation and the possibility of a chapter
11 filing, the Debtor, with the assistance of its legal and financial advisors,
analyzed its projected cash needs and prepared a budget outlining the Debtor’s
postpetition cash needs in the initial 13 weeks of this chapter 11 case. Through this
motion, however, the Debtor is only seeking to use cash collateral on an interim
basis over the next 3 weeks, through October 18, 2019.

       14.   For these reasons, and the reasons set forth below, the Debtor believes
that use of cash collateral will maximize value for the Debtor’s estate and
represents a sound exercise of the Debtor’s business judgment. Accordingly, the
Debtor respectfully requests that the Court approve entry of the Order.


                                  4. BASIS FOR RELIEF

4.1. The Debtor Should be Authorized to Use the Cash Collateral.

       15.   A debtor in possession may not use cash collateral (that is, “cash,
negotiable instruments, documents of title, securities, deposit accounts, or other
cash equivalents whenever acquired in which the estate and an entity other than
the estate have an interest”) unless either (a) each entity that has an interest in the
cash collateral consents or (b) the court authorizes the use. 11 U.S.C. § 363(a), (c)(2).

       16.   At the request of an entity that has an interest in the cash collateral, a
court “shall prohibit or condition such use … as is necessary to provide adequate
protection of such interest.” Id. § 363(e). To the extent that the debtor’s use of cash
collateral results in a decrease of the value of an entity’s interest in the property,
the debtor may provide adequate protection of the entity’s interest by (a) making
cash payments, (b) granting additional or replacement liens, or (c) otherwise
providing the entity with the “indubitable equivalent” of its interest. Id. § 361.

       17.   “Adequate protection is a means of preserving a creditor’s interest in
secured collateral subject to post-petition use by the debtor.” In re Carpet Ctr.



{00152297}                                 —4—
   Case 19-90927      Doc 4    Filed 09/27/19 Entered 09/27/19 13:17:17       Desc Main
                                 Document     Page 5 of 12



Leasing Co., 991 F.2d 682, 686 (11th Cir. 1993). What constitutes adequate
protection is determined on a case-by-case basis. See MBank Dallas, N.A. v.
O’Connor (In re O’Connor), 808 F.2d 1393, 1396–97 (10th Cir. 1987); In re Martin,
761 F.2d 472 (8th Cir. 1985).

4.2. The Debtor’s collateral is not declining in value and the Debtor submits that
     a substantial equity cushion protects the Secured Creditor’s position.

       18.   Section 361 of the Bankruptcy Code identifies the different forms of
adequate protection. Adequate protection is a flexible concept and is provided
when, among other things, the secured creditor obtains a replacement lien upon
new property, or when there is an equity cushion. See In re McKillips, 81 B.R. 454,
458 (Bankr. N.D. Ill. 1987) (“Case law has almost uniformly held that an equity
cushion of 20% or more constitutes adequate protection”).

       19.   Additionally, if a creditor’s interest in a debtor’s property is not declining
in value, the creditor generally is not entitled to additional adequate protection
beyond the maintenance and upkeep of its property. See, e.g., Fed. Nat’l Mortgage
Ass’n v. Dacon Bolingbrook Assocs. Ltd. P’ship, 153 B.R. 204, 209 (N.D. Ill. 1993)
(“[T]he Debtor must provide adequate protection only to the extent the value of
Fannie Mae’s collateral is declining.”); In re Am. Consol. Transp. Cos., 2010 Bankr.
LEXIS 3144 (Bankr. N.D. Ill. Sept. 10, 2010) (“Nor has the Bank met its burden of
proving that the value of its collateral will decline during the pendency of the
Debtors’ bankruptcy cases. … As a result, the Bank is not entitled to any form of
adequate protection.”).

       20.   Simply stated, adequate protection is necessary only to the extent the use
of the creditor’s collateral will result in a decrease in “the value of such entity’s
interest in such property.” 11 U.S.C. §§ 361, 363(e); see United Sav. Ass’n of Tex. v.
Timbers of Inwood Forest Assocs., Ltd., 484 U.S. 365,370–73 (1988) (the value of
“such entity’s interest in such property” is “the value of the collateral” securing the
claim).


{00152297}                                  —5—
   Case 19-90927      Doc 4   Filed 09/27/19 Entered 09/27/19 13:17:17      Desc Main
                                Document     Page 6 of 12


4.3. Because cash is being used to operate the Debtor’s business, no additional
     form of adequate protection is needed.

       21.   Courts generally conclude that no additional form of adequate protection
is needed if a debtor is seeking to use cash collateral to operate and to preserve its
property. Additional protection is not needed in such instances because the use of
cash enhances and does not deplete the value of a secured creditor’s interests. See,
e.g., In re Constable Plaza Assocs., 125 B.R. 98, 105 (Bankr. S.D.N.Y. 1991) (debtor’s
plowing back of rents “solely for the purpose of maintaining and operating its office
building will serve to preserve or enhance the value of the building which, in turn,
will protect the collateral covered by [the] mortgage”); Dacon Bolingbrook Assocs.,
153 B.R. at 209 (same).

       22.   In this case, the Debtor will use cash to operate its business and to
preserve the going concern value of that business. As shown on the Budget, the
Debtor’s cash position will remain stable over the next three weeks, so the value of
UPS’ interests in the cash collateral will not decline.

       23.   But even if UPS was entitled to some form of adequate protection in this
case, such protection is provided in the proposed interim cash collateral order,
which provides for replacement liens on the same form and type of collateral
securing UPS’ claims as of the Petition Date. A replacement lien is widely
considered adequate protection. See 11 U.S.C. § 361(2). Adequate protection also
exists in the form of an equity cushion.

4.4. The lender is protected by an equity cushion

       24.   The Debtor also believes that UPS is adequately protected by an equity
cushion. The book value of the Debtor’s inventory is approximately $20 million and




{00152297}                                 —6—
    Case 19-90927     Doc 4   Filed 09/27/19 Entered 09/27/19 13:17:17     Desc Main
                                Document     Page 7 of 12



the unadjusted book value of the Debtor’s receivables (without deduction for
uncollectible accounts) is approximately $25 million.1

       25.   The Debtor recognizes that its cash collections of late have not been good,
but believes that is due to several factors that will be resolved given sufficient time.
Indeed, the Debtor filed for bankruptcy relief, in part, to obtain a breathing spell so
that it could work through inventory, collection and tariff issues that have
negatively impacted its business recently.

       26.   For one thing, approximately $15 million of the approximately $25
million in accounts receivable reflects shipments to credit-worthy retailers (i.e.,
Amazon and Walmart) who have held back payment because the product that was
dropped shipped to them from China needs a software upgrade in order to be
saleable. The Debtor anticipates that on a rolling basis over the next 4 to 9 months,
the subject product will be returned to its warehouse in Champaign and will be
upgraded to include the new software and then resold. In the past, the product
likely would have been returned to China for upgrading, but as a result of recently
imposed tariffs that would be applied if the product were shipped to China for
upgrading and then returned to the United States, the Debtor believes the most
economical option is to upgrade the subject product in its Champaign facility.

       27.   Once the software upgrade has been accomplished, the Debtor believes
the subject product will become inventory that is saleable to Amazon and Walmart
(or others) and will be transformed into receivables and then cash.

       28.   Additionally, the Debtor anticipates that within the next 90 days,
approximately $3 million will be collected from other customers (See Budget) and an


1 As discussed below, approximately $15 million of t he accounts receivable balance
is owed by 3 accounts: Walmart, Amazon and a distributor known as ASI. This
amount will need to be adjusted because the product at issue needs to be updated
before it can be sold. However, although the receivable balance will be adjusted, the
inventory or work in process balance will increase accordingly.


{00152297}                                —7—
   Case 19-90927      Doc 4   Filed 09/27/19 Entered 09/27/19 13:17:17      Desc Main
                                Document     Page 8 of 12



additional $5 million will be collected from Debtor-affiliated companies, such that
during the next 90 days the Debtor’s cash collections will exceed its use of cash by a
substantial amount. See Budget.

4.5. Failure to Obtain Immediate Access to the Cash Collateral Would Cause
     Immediate and Irreparable Harm.

       29.   Bankruptcy Rule 4001 provides that a final hearing on a motion to use
cash collateral pursuant to section 363 of the Bankruptcy Code may not be
commenced earlier than 14 days after the service of such motion. Upon request,
however, the Court may conduct a preliminary expedited hearing on the motion and
authorize the use of cash collateral to the extent necessary to avoid immediate and
irreparable harm to the Debtor’s estate.

       30.   The Debtor will use cash to, among other things, fund the administration
of its chapter 11 case and the operation of its business. The Debtor believes their
available cash constitutes collateral of UPS. The Debtor will be unable to operate its
business without access to the cash collateral and will suffer immediate and
irreparable harm to the detriment of all creditors and other parties in interest.

       31.   The Debtor requests that the Court hold and conduct a hearing to
consider entry of the Order, which will provide the Debtor with access to cash
collateral on an interim basis for the next 3 weeks, and schedule further hearings
related to the use of additional cash collateral.


                                       5. NOTICE

       Notice of this motion has been provided to: (a) UPS, (b) the office of the U.S.
Trustee for Region 10, (c) the holders of the twenty largest unsecured claims against
the Debtor; and (d) all other persons receiving notices through the ECF system. The
Debtor respectfully requests that such notice be deemed adequate and that the
Court find that no other or further notice is necessary.




{00152297}                                —8—
   Case 19-90927     Doc 4   Filed 09/27/19 Entered 09/27/19 13:17:17   Desc Main
                               Document     Page 9 of 12



       Wherefore, the Debtor respectfully requests that the Court authorize it to use
cash collateral for the next 3 weeks on an interim basis and grant such other and
further relief as is just and proper.

Dated: September 27, 2019                     EP Technology Corporation USA
                                              By: /s/ William J. Factor
                                              One of Its Proposed Attorneys

William J. Factor (6205675)
Angela M. Snell (6307044)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:   (312) 878-6976
Fax: (847) 574-8233
Email: wfactor@wfactorlaw.com
       asnell@wfactorlaw.com

Jason Bartell
BARTELL POWELL
10 East Main Street
Champaign, IL 61820
Tel: (217) 352-5900
Fax: (217) 352-0182
Email: jbartell@bartellpowell.com




{00152297}                              —9—
   Case 19-90927      Doc 4   Filed 09/27/19 Entered 09/27/19 13:17:17    Desc Main
                               Document     Page 10 of 12


                              CERTIFICATE OF SERVICE
       I, William J. Factor, an attorney, hereby certify that on September 27, 2019, I
caused a copy of the foregoing Motion to be served electronically through the Court’s
Electronic Notice for Registrants on all persons identified as Registrants on the
appended Service List and by the method indicated on all other persons identified
on the appended Service List.

                                               /s/ William J. Factor
                                     SERVICE LIST
Registrants
(Service via ECF)

   William J Factor     wfactor@wfactorlaw.com, nbouchard@wfactorlaw.com

   Sabrina M Petesch      sabrina.m.petesch@usdoj.gov

   U.S. Trustee     USTPRegion10.PE.ECF@usdoj.gov

Others
(Service via U.S Mail and other method indicated)

                                        SERVICE LIST
 Ameren Illinois                            California Department of Tax and Fe
 P.O. Box 88034                             1521 W Cameron Ave, Ste 300
 Chicago, IL 60680-1034                     West Covina, CA 91790-2738
 VIA Fax: 877-263-7369                      Fax: 626-480-7260

 Comcast                                     CNA Insurance
 PO Box 37601                                c/o Law Offices of Edward J. Kozel
 Philadelphia, PA 19101-0601                 333 S. Wabash, 25th Floor
 VIA Fax: 215-981-7790                       Chicago, IL 60604
                                             Fax: 312-817-1978

 Consolidated Communications                 Commerce Technologies, Inc.
 P.O. Box 2564                               25736 Network Place
 Decatur, IL 62525-2564                      Chicago, IL 60673-1257
 VIA Fax: 936-788-1229                       Fax: 518-810-0701 Attn: Noah
                                             Email: accounting@commercehub.com

 George Alarm                                China Zmodo Corp-
 Attn: Billing Department


{00152297}                               —10—
   Case 19-90927   Doc 4     Filed 09/27/19 Entered 09/27/19 13:17:17   Desc Main
                              Document     Page 11 of 12


 917 S. 9th Street                         Yancheng Subsidary Zmodo
 Springfield, IL 62703                     Intelligence Industrial Park No.81
 VIA Fax: 217-241-7500                     Yancheng Development Area
                                           Yancheng, Jiangsu 00022-4007
                                           VIA FAX (086)75586391860.
 Federal Express                           Attn: President or Managing Member
 c/o/ THE CORPORATION TRUST CO.            Federal Express
 1209 ORANGE ST                            3610 Hacks Cross Road
 WILMINGTON, DE 19801                      Memphis, TN 38125-8800
 VIA Overnight Courtier.                   Via: Overnight Mail

 Internal Revenue Service                  Illinois Department of Revenue
 Centralized Insolvency Operations P.O.    101 W. Jefferson St.
 Box 7346                                  Springfield, IL 62702
 Philadelphia, PA 19101-7346               VIA Fax: 312-814-3589
 VIA Fax: 855-810-2808

 Martin, Hood, Friese, & Assoc, LLC        Kevin Wan
 2507 South Neil Street                    2501 Prairie Ridge Pl
 Champaign, IL 61820                       Champaign, IL 61822
 VIA Fax:217-351-7726                      VIA Overnight Courier

 Mu Meng                                   Midwest Fiber Recycling
 2504 Coppertree Rd                        422 S. White Oak Rd.
 Champaign, IL 61822                       Normal, IL 61761
 Via Overnight Courier                     Fax:217-356-6094
 Nantucket Cove                            Mutual of Omaha
 2001 N. Moreland Blvd.                    Payment Processing Center
 Champaign, IL 61822                       Omaha, NE 68103-2147
 Via Overnight Courier                     VIA Fax:402-997-1998
                                           Email:
                                           chicagoservice@mutualofomaha.com

 Rental City                               QBE
 2508 N. Mattis Ave.                       PO Box 3109
 Champaign, IL 61826-7080                  Milwaukee, WI 53201-3109
 VIA: Overnight Courier                    VIA Fax: 800-926-6686

 ULINE                                     Tepper Electric Supply
 Attn: Accounts Receivable                 Des Moines, IA 50331-0656
 PO Box 88741                              VIA Fax: 217-356-7950
 Chicago, IL 60680-1741
 Fax: 800-295-5571


{00152297}                             —11—
   Case 19-90927   Doc 4   Filed 09/27/19 Entered 09/27/19 13:17:17   Desc Main
                            Document     Page 12 of 12




 United States Liability Ins Comp.       United Fuel Co.
 PO Box 62778                            P.O. BOX 938, Rantoul, IL 61866 US
 Baltimore, MD 21264-2778                Rantoul, IL 61866
 Via Fax: 610-688-4391                   Fax: 217-892-7905

 UPS Capital Corporation                 UPS
 35 Glendale Parkway, Suite 500          Lockbox 577
 Atlanta, GA 30328                       Carol Stream, IL 60132
 c/o Bryan Bates
 Parker Hudson
 VIA FAX: (404) 522-8409
 UPS SCS Chicago                         UPS Capital Ins. Agency, Inc.
 2803 Network Place                      Cargo Premium Trust
 Chicago, IL 60673                       PO Box 934852
 Via: Overnight Courier                  Atlanta, GA 31193
                                         Via U.S. Mail

 Attn: President or Managing Member      UPS Capital Insurance
 UPS Capital Insurance                   55 Glenlake Parkway
 11119 Fall Point Dr                     Atlanta, GA 30328-3474
 Houston, TX 77065-5325
 Phone: 281-890-1323
 Via: Overnight Courier

 Verified First                          Urbana Champaign Sanitary District
 1550 S Tech Lane                        1100 E University Ave
 Suite 200                               Urbana, IL 61802
 Meridian, ID 83642                      VIA Overnight
 Via Overnight Courier




{00152297}                            —12—
